— Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered December 11, 1991, which denied both plaintiffs motion and defendant’s cross-motion for summary judgment, unanimously affirmed, without costs.
Plaintiff seeks payment from defendant, as the principal of H.J. Delaney Advertising Company, for a promotional video plaintiff made pursuant to its oral agreement with Delaney. The court properly denied the parties’ respective motions for summary judgment because questions of fact exist as to whether Delaney was acting as defendant’s agent or as an independent contractor (Columbia Broadcasting Sys. v Stokely-Van Camp, Inc., 522 F2d 369 [2d Cir 1975]). Concur — Murphy, P. J., Sullivan, Carro, Rosenberger and Rubin, JJ.